DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, species ii in the reply filed on 11/30/2021 is acknowledged.  
An action on the merits of claims 2, 3, 6,and 7 is set forth below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. This judicial exception is not integrated into a practical application because the step(s) determining the expression levels of biomarkers and genotypes are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites a method of establishing a correlation model and the natural correlation of establishing a correlation between the expression levels of RPLP2, RPL26, RPL38, RPS25, RPS27, and RPS28 as well as detecting SNP sites rs11614913 and rs1834306 and endometriosis.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The steps of establishing a correlation model, obtaining first and second risk data, comparing the risk data, determining the test biological sample has one of the severe statuses, etc are the recitation of abstract ideas because they simply describe mathematical relationships (risk data) and formulas (p value) as well as steps which can occur entirely within the mind (comparing, determining).  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of non invasively using a kit with antibodies to detect expression of RPLP2, RPL26, RPL38, RPS25, RPS27, and RPS28, as well 
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the determining steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids and proteins is well understood, routine, and conventional activity (see MPEP 2106.05(d)(II)).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
The dependent claims do not integrate the JEs into a practical application nor do they add significantly more because they either recite a field of use (biological sample) or refer back to JE’s themselves.
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists, as well as abstract mental concepts.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claim recites a kit for “testing a panel of genes in the biological sample for endometriosis” however the claim does not make clear how to test the panel of genes for endometriosis.  The relationship between the panel of genes and endometriosis is not clear.  The claims also recite “detecting a plurality of reference of biological samples” but does not teach how the biological samples are detected.  It is not clear if the claim actually requires the detection of samples or of biomarkers within the samples.  The claim further recites “wherein the first risk data comprise a plurality of SNP sites and first expressions of a plurality of genes” however it is not clear how a SNP relates to the risk data.  Does the claim require detection of the recited polymorphic positions?  It is not clear if the data refers to a particular allele, an allele frequency, a genotype, a haplotype, etc.  Furthermore, it is not clear if the data between the SNPs and the expression levels are assessed as a function of each other (epigenetically associated) or if the data simply requires measurements of expression of the genes listed.  The claim also recites “establishing a correlation between the first risk data and a plurality of severe statuses of endometriosis”.  It is noted that the art (see hopkinsmedicine.org) considers stage 4 endometriosis as severe, however it is not clear if the “severe statuses” refers to a particular stage of endometriosis, or if the statuses refer to particular symptoms.  If the term “severe” does not refer to stage 4 endometriosis, it is noted that the term is a relative term and is not defined by either the specification or the claims.  It is not clear what would constitute “severe” vs “not severe” symptoms, phenotypes, etc.  The claims also recite “so as to correspond” one of the SNP sites with one of the genes, one of the first expressions and/or one of the severe statuses”, however the relationship between the SNPs and the genes, expressions, statuses is not clear 
Claim 6 recites “wherein the first expressions are upregulated” however the claim does not define what levels are considered “upregulated”.  In other words, what are the upregulated in reference to?  This is a term of degree which has not been defined by the claims or the specification.
Claim 7 recites “severe statuses” comprise a clinical stage, CA125 level and a pain score of the reference biological sample.  The relationship between the elements in this claim and the claim from which it depends is unclear.  As noted already, does status refer to stage 4 endometriosis.  How are the SNPs and expression levels correlated to clinical stage or CA125 levels or pain scores? 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/            Primary Examiner, Art Unit 1634